DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6, 8, 10-13, 15, and 17-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10-13, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pawlewski (US 2013/0216029 A1), in view of Chari et al. (US .

Regarding claim 1, Pawlewski teaches:
A computer-implemented method, executed on a computing device, comprising:
receiving voice-based content from a third-party (para [0019], where the system receives incoming calls); 
processing the voice-based content to define a text-based transcript for the voice-based content (para [0020], where the calls are transcribed to a text transcript); 
processing the voice-based content to define speech-pattern indicia for the voice-based content (para [0028-30], where the strings are analyzed for trigram similarities); and 
generating a conversation print for the voice-based content based, at least in part, upon the text-based transcript and the speech-pattern indicia (para [0033-35], where calls with similar word usage are grouped together, forming the conversation print), wherein the conversation print is generated using a conversation pattern for the third party based upon, at least in part, frequency of a word chosen and used by the third-party over a similar word chosen and used by another person (para [0029-35], where the frequency of specific trigrams being used across multiple calls is recorded, and where calls all using uncommon trigrams are grouped together as from the same user, and para [0063], where the speech patterns include distinct similar phrases or wording),  
Pawlewski does not teach:
and wherein the conversation pattern for the third-party is further based upon, at least in part, one or more inflection patterns defined within the voice-based content to define the conversational pattern, wherein the one or more inflection patterns include a location of one or more inflections in one or more sentences.
Chari teaches:
receiving voice-based content from a third-party (para [0015], where a voice conversation is used); 
processing the voice-based content to define a text-based transcript for the voice-based content (para [0015], where the voice conversation is converted to text); 
processing the voice-based content to define speech-pattern indicia for the voice-based content (para [0015], where voice behavioral pattern information such as intervals between spoken words); and 
generating a conversation print for the voice-based content based, at least in part, upon the text-based transcript and the speech-pattern indicia (para [0030], where profiles for callers are created that indicate the speaking behavior), wherein the conversation print is generated using a conversation pattern for the third party based upon, at least in part, frequency of a word chosen and used by the third-party over a similar word chosen and used by another person (Claim 2, where the number of times a set of words or phrases are utilized is determined), and wherein the conversation pattern for the third-party is further based upon, at least in part, one or more inflection patterns defined within the voice-based content to define the conversational pattern (para [0030], where speaking behaviors and patterns including inflections are indicated in profiles for the callers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pawlewski by using the inflection patterns of Chari (Chari para [0030]) in the voice prints of Pawlewski (Pawlewski para [0025]) by providing cognitive intelligence to detect voice fraud and authenticate callers (Chari para [0015]).
Rodriguez teaches:
wherein the one or more inflection patterns include a location of one or more inflections in one or more sentences (para [0025], where pronunciations differ depending on location in the sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pawlewski in view of Chari by using the inflection locations of Rodriguez (Rodriguez para [0025]) in determining the conversation print of Pawlewski in view of Chari (Pawlewski para [0033-35]), in order to verify the identity of a speaker by detecting falsification (Rodriguez para [0008]).

Regarding claim 3, Pawlewski in view of Chari and Rodriguez teaches:
The computer-implemented method of claim 1 wherein processing the voice-based content to define speech-pattern indicia for the voice-based content includes:
processing the voice-based content to define one or more accent patterns defined within the voice-based content (Chari para [0065], where the accents in the speech are determined).  

Regarding claim 4, Pawlewski in view of Chari and Rodriguez teaches:
The computer-implemented method of claim 1 wherein processing the voice-based content to define speech-pattern indicia for the voice-based content includes:
processing the voice-based content to define one or more pause patterns defined within the voice-based content (Chari para [0065], where length of pauses between words in the speech are determined).

Regarding claim 5, Pawlewski in view of Chari and Rodriguez teaches:
The computer-implemented method of claim 1 wherein processing the voice-based content to define speech-pattern indicia for the voice-based content includes:
processing the voice-based content to define one or more word choice patterns defined within the voice-based content (Pawlewski para [0028-30], where the strings are analyzed for trigram similarities).  

Regarding claim 6, Pawlewski in view of Chari and Rodriguez teaches:

a portion of a telephone conversation between the third party and a customer service representative (Chari para [0031], where the phone call is between a human operator and a customer).  

Regarding claim 8, Pawlewski teaches:
A computer program product residing on a computer readable medium having a plurality of instructions stored thereon (para [0025], where a persistent storage device is used) which, when executed by a processor, cause the processor to perform operations comprising:
receiving voice-based content from a third-party (para [0019], where the system receives incoming calls); 
processing the voice-based content to define a text-based transcript for the voice-based content (para [0020], where the calls are transcribed to a text transcript); 
processing the voice-based content to define speech-pattern indicia for the voice-based content (para [0028-30], where the strings are analyzed for trigram similarities); and 
generating a conversation print for the voice-based content based, at least in part, upon the text-based transcript and the speech-pattern indicia (para [0033-35], where calls with similar word usage are grouped together, forming the conversation print), wherein the conversation print is generated using a conversation pattern for the third party based upon, at least in part, frequency of a word chosen and used by the third-party over a similar word chosen and used by another person (para [0029-35], where the frequency of specific trigrams being used across multiple calls is recorded, and where calls all using uncommon trigrams are grouped together as from the same user, and para [0063], where the speech patterns include distinct similar phrases or wording),  
Pawlewski does not teach:
and wherein the conversation pattern for the third-party is further based upon, at least in part, one or more inflection patterns defined within the voice-based content to define the conversational pattern, wherein the one or more inflection patterns include a location of one or more inflections in one or more sentences.
Chari teaches:
receiving voice-based content from a third-party (para [0015], where a voice conversation is used); 
processing the voice-based content to define a text-based transcript for the voice-based content (para [0015], where the voice conversation is converted to text); 
processing the voice-based content to define speech-pattern indicia for the voice-based content (para [0015], where voice behavioral pattern information such as intervals between spoken words); and 
generating a conversation print for the voice-based content based, at least in part, upon the text-based transcript and the speech-pattern indicia (para [0030], where profiles for callers are created that indicate the speaking behavior), wherein the conversation print is generated using a conversation pattern for the third party based upon, at least in part, frequency of a word chosen and used by the third-party over a similar word chosen and used by another person (Claim 2, where the number of times a set of words or phrases are utilized is determined), and wherein the conversation pattern for the third-party is further based upon, at least in part, one or more inflection patterns defined within the voice-based content to define the conversational pattern (para [0030], where speaking behaviors and patterns including inflections are indicated in profiles for the callers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pawlewski by using the inflection patterns of Chari (Chari para [0030]) in the voice prints of Pawlewski (Pawlewski para [0025]) by providing cognitive intelligence to detect voice fraud and authenticate callers (Chari para [0015]).
Rodriguez teaches:
wherein the one or more inflection patterns include a location of one or more inflections in one or more sentences (para [0025], where pronunciations differ depending on location in the sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pawlewski in view of Chari by using the inflection locations of Rodriguez (Rodriguez para [0025]) in determining the conversation print of Pawlewski in view of Chari (Pawlewski para [0033-35]), in order to verify the identity of a speaker by detecting falsification (Rodriguez para [0008]).

Regarding claim 10, Pawlewski in view of Chari and Rodriguez teaches:
The computer program product of claim 8 wherein processing the voice-based content to define speech-pattern indicia for the voice-based content includes:
processing the voice-based content to define one or more accent patterns defined within the voice-based content (Chari para [0065], where the accents in the speech are determined).  

Regarding claim 11, Pawlewski in view of Chari and Rodriguez teaches:
The computer program product of claim 8 wherein processing the voice-based content to define speech-pattern indicia for the voice-based content includes:
processing the voice-based content to define one or more pause patterns defined within the voice-based content (Chari para [0065], where length of pauses between words in the speech are determined).  

Regarding claim 12, Pawlewski in view of Chari and Rodriguez teaches:
The computer program product of claim 8 wherein processing the voice-based content to define speech-pattern indicia for the voice-based content includes:
processing the voice-based content to define one or more word choice patterns defined within the voice-based content (Pawlewski para [0028-30], where the strings are analyzed for trigram similarities).  

Regarding claim 13, Pawlewski in view of Chari and Rodriguez teaches:
The computer program product of claim 8 wherein the voice-based content from a third-party includes:
a portion of a telephone conversation between the third party and a customer service representative (Chari para [0031], where the phone call is between a human operator and a customer).  

Regarding claim 15, Pawlewski teaches:
A computing system including a processor and memory configured to perform operations (para [0025-26], where processor and memory are included) comprising:
receiving voice-based content from a third-party (para [0019], where the system receives incoming calls); 
processing the voice-based content to define a text-based transcript for the voice-based content (para [0020], where the calls are transcribed to a text transcript); 
processing the voice-based content to define speech-pattern indicia for the voice-based content (para [0028-30], where the strings are analyzed for trigram similarities); and 
generating a conversation print for the voice-based content based, at least in part, upon the text-based transcript and the speech-pattern indicia (para [0033-35], where calls with similar word usage are grouped together, forming the conversation print), wherein the conversation print is generated using a conversation pattern for the third party based upon, at least in part, frequency of a word chosen and used by the third-party over a similar word chosen and used by another person (para [0029-35], where the frequency of specific trigrams being used across multiple calls is recorded, and where calls all using uncommon trigrams are grouped together as from the same user, and para [0063], where the speech patterns include distinct similar phrases or wording),  
Pawlewski does not teach:
and wherein the conversation pattern for the third-party is further based upon, at least in part, one or more inflection patterns defined within the voice-based content to define the conversational pattern, wherein the one or more inflection patterns include a location of one or more inflections in one or more sentences.
Chari teaches:
receiving voice-based content from a third-party (para [0015], where a voice conversation is used); 
processing the voice-based content to define a text-based transcript for the voice-based content (para [0015], where the voice conversation is converted to text); 
processing the voice-based content to define speech-pattern indicia for the voice-based content (para [0015], where voice behavioral pattern information such as intervals between spoken words); and 
generating a conversation print for the voice-based content based, at least in part, upon the text-based transcript and the speech-pattern indicia (para [0030], where profiles for callers are created that indicate the speaking behavior), wherein the conversation print is generated using a conversation pattern for the third party based upon, at least in part, frequency of a word chosen and used by the third-party over a similar word chosen and used by another person (Claim 2, where the number of times a set of words or phrases are utilized is determined), and wherein the conversation pattern for the third-party is further based upon, at least in part, one or more inflection patterns defined within the voice-based content to define the conversational pattern (para [0030], where speaking behaviors and patterns including inflections are indicated in profiles for the callers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pawlewski by using the inflection patterns of Chari (Chari para [0030]) in the voice prints of Pawlewski (Pawlewski para [0025]) by providing cognitive intelligence to detect voice fraud and authenticate callers (Chari para [0015]).
Rodriguez teaches:
wherein the one or more inflection patterns include a location of one or more inflections in one or more sentences (para [0025], where pronunciations differ depending on location in the sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pawlewski in view of Chari by using the inflection locations of Rodriguez (Rodriguez para [0025]) in determining the conversation print of Pawlewski in view of Chari (Pawlewski para [0033-35]), in order to verify the identity of a speaker by detecting falsification (Rodriguez para [0008]).

Regarding claim 17, Pawlewski in view of Chari and Rodriguez teaches:
The computing system of claim 15 wherein processing the voice-based content to define speech-pattern indicia for the voice-based content includes:
processing the voice-based content to define one or more accent patterns defined within the voice-based content (Chari para [0065], where the accents in the speech are determined).  

Regarding claim 18, Pawlewski in view of Chari and Rodriguez teaches:
The computing system of claim 15 wherein processing the voice-based content to define speech-pattern indicia for the voice-based content includes:
processing the voice-based content to define one or more pause patterns defined within the voice-based content (Chari para [0065], where length of pauses between words in the speech are determined).  

Regarding claim 19, Pawlewski in view of Chari and Rodriguez teaches:
The computing system of claim 15 wherein processing the voice-based content to define speech-pattern indicia for the voice-based content includes: 
processing the voice-based content to define one or more word choice patterns defined within the voice-based content (Pawlewski para [0028-30], where the strings are analyzed for trigram similarities).  

Regarding claim 20, Pawlewski in view of Chari and Rodriguez teaches:
The computing system of claim 15 wherein the voice-based content from a third- party includes:
a portion of a telephone conversation between the third party and a customer service representative (Chari para [0031], where the phone call is between a human operator and a customer).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0071206 A1 para [0037], where frequency of certain words and phrases, accents, and pronunciation of words are documented; US 2019/0207975 A1 para [0101], where certain vernacular word usage is compared to a user profile as a security challenge; US 9,641,680 B1 col. 11 line 42 – col. 12 line 4, where speech patterns and rhythms of a user’s voice, as well as uncommonly used words are used as part of a voice fingerprint; and US 2016/0371477 A1 para [0088], where inflection of a voice is used for authentication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685.  The examiner can normally be reached on 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658